DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 12/09/2020 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists because a thorough search of the subject matter of any one of species would encompass a search for the subject matter of the remaining species.  This is not found persuasive because searching the different species requires at least different text search queries that would not encompass other the other name species, as previously recited in the office action dated 10/5/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/09/2020.
Response to Amendment
	The amendment filed on 12/09/2020 has been entered. Claims 4-5 and 8-20 have been withdrawn from consideration. Claim(s) 1-3 and 6-7 remain pending and have been examined below. The amendment to the claims has overcome all of the rejections under 35 U.S.C. 112(b), therefore the rejections under 35 U.S.C. 112(b) are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see page 9, filed 12/09/2020, with respect to the rejection(s) of claim(s) 1-3 and 6-7 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boeck et al (U.S. Patent No. 8,500,521) in view of Nakamura et al (U.S. Patent No. 9,102,032). For this purpose a second non-final office action has been issued.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al (U.S. Patent No. 8,500,521) in view of Nakamura et al (U.S. Patent No. 9,102,032), hereinafter referred to as Boeck and Nakamura, respectively.
	Regarding claim 1 (Original), Boeck discloses a grinder (Boeck, figure 1, item 10) comprising:  
	a spindle to which a grinding wheel is attached (Boeck, figure 1, item 52 holds grinding wheel, item 54);  
	a motor housing which houses a motor (Boeck, column 7, lines 16-24, item 50 being the motor housing); 
(Boeck, figure 1, item 32 being a transmission housing and attached to the front side of item 50); 
	a spindle case attached to a lower side of the gear housing and rotatably supporting the spindle (Boeck, figure 1, item 30 and figure 27a, item 30t); 
	a wheel cover attached to the spindle case and covering an outside of at least a part of the grinding wheel (Boeck, column 7, lines 16-24, item 16); and 
	a stopper configured to prohibit removal of the wheel cover (Boeck, figure 27a, item 26t), 
	wherein the stopper is fastened together with the spindle case by a screw which fastens the spindle case to the gear housing (Boeck, figure 27a, item 134t and column 3, lines 10-17 showing that the same fastening screws between components are used to fasten the stopper).
	Boeck does not explicitly disclose a grinder comprising: a motor; and bevel gears configured to transmit rotation of the motor to the spindle.
	Nakamura teaches a grinder (Nakamura, figure 1, item 1) comprising: 
	a motor (Nakamura, column 4, lines 43-46, item 2); 
	a spindle to which a grinding wheel is attached (Nakamura, column 4, lines 57-63, item 7); 
	bevel gears configured to transmit rotation of the motor to the spindle (Nakamura, column 4, lines 57-63, bevel gears are not shown but housed in a gear housing); 
	a motor housing which houses the motor (Nakamura, column 4, lines 43-46, item 5); 
(Nakamura, column 4, lines 57-63, item 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck with the teachings of Nakamura to incorporate the motor to be within the motor housing and to incorporate bevel gears to be within the transmission housing because per MPEP 2143(I)(A), to include the motor and bevel gears as taught by Nakamura in the system of Boeck, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the motor to be in the motor housing and the bevel gears to be inside of the transmission housing, as taught by Nakamura in the system of Boeck because the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of the motor being housed in the motor housing to provide power to the transmission, and the transmission housing containing bevel gears to transmit the rotation power of the motor to the spindle to rotate the grinding wheel.
	Regarding claim 2 (Original), Boeck as modified further discloses the grinder according to claim 1, wherein the wheel cover is rotatable around a rotation axis of the spindle relative to the spindle case (Boeck, column 7, lines 31-34, item 16 rotates in the circumference direction), and is removable by being slid along the rotation axis of the spindle at a removable position (Boeck, figure 1, item 28 is rotated about item 12 to a position that is removable), (Boeck, column 8, lines 49-52, item 26 and consequently item 26t, prevents the rotation of the wheel cover).
	Regarding claim 3 (Currently Amended), Boeck as modified further discloses the grinder according to claim 2, wherein  the stopper has a shape that contacts a side surface of the wheel cover when the wheel cover rotates from the normal position to the removable position (Boeck, figure 28a, item 118t has a shape to contact the side surface of item 16), and the stopper and screw are farther from the motor than the spindle in a direction in which an output shaft of the motor extends (Boeck, figure 27a, items 26t and 134t are shown further from the motor than the spindle axis 110t).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al (U.S. Patent No. 8,500,521) in view of Nakamura et al (U.S. Patent No. 9,102,032), and in further view of Boeck et al second embodiment (U.S. Patent No. 8,500,521), hereinafter referred to as Boeck, Nakamura, and Boeck 2 respectively.
	Regarding claim 6 (Currently Amended), Boeck as modified discloses the grinder according to claim 3, wherein the stopper contacts the side surface of the wheel cover when the wheel cover rotates from the normal position to the removal position (Boeck, figure 27a, surface, item 118t, of item 26t, contacts the side surface of item 16 to stop item 16).
	Boeck as modified does not explicitly disclose wherein the stopper includes a hook which is engaged with the wheel cover.
	Boeck 2 further teaches wherein the stopper includes a hook which is engaged with the wheel cover (Boeck 2, figure 9, item 26h being a hook to engage item 16), and contacts the (Boeck 2, figure 9, item 26h contacts the side surface of item 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Boeck with the teachings of Boeck 2 to incorporate the hook to engage the side surface of the wheel cover because the hook produces the impact or collision situation in order to stop an emergency situation where item 16 is rotated by excessive kinetic energy (Boeck, column 11, lines 4-5 and column 8, lines 14-42, summarized).
	The recitation “so as to prohibit the wheel cover from being slid along the rotation axis of the spindle" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the hook of Boeck 2, figure 9, item 26h is capable of prohibiting the wheel cover from being slid along the rotation axis of the spindle when the wheel cover contact items 26h as item 26h produces the impact or collision event to stop the wheel cover in the rotation axis.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al (U.S. Patent No. 8,500,521) in view of Nakamura et al (U.S. Patent No. 9,102,032), and in further view of Boeck et al second embodiment (U.S. Patent No. 8,500,521), and in further view of Wikipedia Screw Types (https://en.wikipedia.org/wiki/List_of_screw_drives, published 03/14/2017), hereinafter referred to as Boeck, Nakamura, Boeck 2, and Wikipedia Screw Types, respectively.
Regarding claim 7 (Currently Amended), Boeck as modified discloses the grinder according to claim 6, wherein the screw fastening the stopper together with the spindle case is a screw (Boeck, figure 27a, item 134t).
	Boeck as modified does not explicitly disclose the screw having a screw head with a hole shape of a hexagram, a triangle, or a Y-shape.
	Wikipedia Screw Types teaches a tamper-resistant screw type (Wikipedia Screw Types, page 10, section “Tamper-Resistant Types”) and the screw having a Y-type shaped hole in the screw head (Wikipedia Screw Types, page 14, section Tri-point, figure showing Y-shape hole in the head); wherein the Y-type screws are used on electronics equipment (Wikipedia Screw Types, page 14, section “Tri-point” paragraph 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Boeck with the teachings of Wikipedia Screw Types to incorporate the screw to have a screw head with a Y-type shaped hole because the triangle shaped hole in the screw head provides tamper-resistance against users with relevant technical knowledge whom can possibly perform repairs or modifications to the device with a screw (Wikipedia Screw Types, page 10, section title “Tamper-resistant Types”, paragraph 1, summarized), and in the instant case, the combination of Y-shaped hole head in the screw as shown in Wikipedia Screw Types with the screw of Boeck, would give the predictable result of keeping unauthorized removal of the stopper from the grinder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723